IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00454-CR

MARGARET EVA LINAM,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-1231-C2


                           MEMORANDUM OPINION


       The trial court found Margaret Eva Linam guilty of the offense of failure to

comply with sex-offender registration requirements and sentenced her to ten years’

imprisonment. Linam appealed.

       Linam’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Linam filed a pro se response; however, she does not raise any
arguable issues.

       In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486

U.S. 429, 439 n.10, 108 S.Ct. 1895, 1902 n.10, 100 L.Ed.2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

       We grant appointed counsel’s motion to withdraw from representation of Linam.

Notwithstanding this grant, appointed counsel must send Linam a copy of our decision,

notify her of her right to file a pro se petition for discretionary review, and send this

Court a letter certifying counsel’s compliance with Texas Rule of Appellate Procedure

48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim.

App. 2006).


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 29, 2012
Do not publish
[CR25]




Linam v. State                                                                          Page 2